Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 12-14 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Sun,” (US 2015/0049624).
Claims 12 and 20, Sun discloses the invention directs to a method and apparatus, e.g., eNBs and UEs that are full duplex transmission capable, wherein the method comprising: 
- providing a coordination unit of a set of base stations; - having said coordination unit grouping a plurality of user equipment served by said base stations to form corresponding user groups, each user group comprising a group of user equipment which are close to each other by an extent such to cause potential user equipment to user equipment interference, - having each base station carrying out at least one between: -  receiving uplink transmissions from at least one served user equipment, and - sending downlink transmissions to at least one served user equipment, by exploiting said allocated radio resources.  (¶0082, “[i]n the first phase of the method the eNB determines each UE's group so that the UEs locating geographically close to each other are placed in the same UE group. In other words, the UEs belonging to the same UE group define a site.”  Detail of groping can be found in ¶¶  0091-0098); 
- having the coordination unit allocating radio resources for at least one between: - uplink transmissions from user equipment to base stations, and - downlink transmissions from base stations to user equipment, by: - allocating same radio resources or different radio resources for concurrent downlink transmissions and uplink transmissions if said downlink transmissions and uplink transmissions involve user equipment belonging to different user groups,  (¶ 0004, “There are two UE groups, Group #1 and Group #2, and the both UE groups include one or more UEs. The eNB has allocated seven subframes 101-107 to Group #01 and seven subframes 108-114 to Group #02.  When time passes, the UEs of Group #1 uses the subframes 101-107 from left to right, and simultaneously the UEs of Group #2 uses the subframes 108-114”; ¶ 0105“Uplink and downlink resources of the RAN are scheduled according to a time-division to the UEs, so that simultaneous transmissions are allowed only for such user equipments that belong to different groups.”)
Sun further discloses, allocating different radio resources for concurrent downlink transmission and uplink transmissions if said downlink transmissions and uplink transmissions involve user equipment belonging to a same user group, (¶ 0100, “FIG. 4 shows two UE-groups.  The first phase of the method ends when the all HD UEs are grouped and each FD UEs has got its UE-specific transmission pattern from the eNB. In this example, UE#C was placed into Group#1 
As to claims 13 and 21, Sun discloses the invention substantially, including the method of claim 12, further comprising having each user equipment generating and communicating to the coordination unit a corresponding proximity list listing other user equipment which are assessed to be close to said user equipment by an extent such to cause potential user equipment to user equipment interference, wherein: - said grouping is carried out by the coordination unit exploiting said proximity lists.  (Sun’s eNB and the UE’s in the proximity generate an interference table that represent to proximity the UEs that close and use the interference table to justify resource pattern, see ¶¶ 0091-0099, 0103).
As to claims 14,  and 22, Sun discloses the invention substantially, including the method of claim 13, further comprising: 
- having the user equipment of said plurality periodically transmitting respective discovery signals each one comprising an identifier of said the transmitting user equipment, wherein said having each user equipment generating a corresponding proximity list further comprises: - listing in said proximity list those user equipment identified by identifiers comprised in discovery signals received by said each user equipment, (refer to interference level table (512), figure 5, the table is generated from the accumulative measurement signal that were periodically performed by each UE in the proximity, the measurements’ result indicates the interference level of each of the identified UE, e.g., UE#C has high interference, or the like.  Sun’s measurement signal inherently include identifier of the measurer, for detail of measuring or discovering, see ¶¶ 0097, 0103, and 0116 for example.)
Allowable Subject Matter
Claim 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-12015/0049624.

/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        4/10/2021